IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

SAVANNAH DIVISION
UNITED STATES OF AMERICA, ) a
Plaintiff,
Vv. Criminal Action No: 4:18CR260
KERI ANN-MARIE LEWIS,
Defendant.

ORDER
This matter is before the Court on the Motion for Leave of Absence by Jarrett G. Maillet,
counsel for Defendant, for the dates of August 5, 2019 through August 12, 2019. (Doc. 1098.)

After careful consideration said Motion is GRANTED.

SO ORDERED, this day of August, 2019.

Vilyle L fly

RISTOPHER L. RAY /
MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA

 
